Read, J.,
dissenting. — A majority of the court think that a registry law, properly framed, is constitutional, and well calculated to prevent frauds at election. I agree with my brother Agnew, that the Registry Act is constitutional, and could be carried into effective operation.
I was counsel of Mr. Kneass in 1851, and of Mr. Mann in 1856, and from what I saw in those contested election cases, I was fully convinced that the election laws were utterly inefficient in preventing fraud, and subsequent experience has confirmed me in my opinion. In some districts of the city — “ plague spots”— fraudulent voting is the rule, and honest voting the exception.
I am fully convinced that nothing but a registry law, honestly and firmly administered, can cure an evil which strikes at the root of our republican institutions.